Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT, dated as of December 26, 2008, (the
“Agreement”), is by and between J. Alexander’s Corporation, a Tennessee
corporation (the “Company”), and Mark A. Parkey (the “Executive”).
     WHEREAS, the Company desires to continue to employ the Executive to serve
as Vice-President and Controller of the Company and the Executive desires to
hold such positions under the terms and conditions of this Agreement; and
     WHEREAS, the parties desire to enter into this Agreement setting forth the
terms and conditions of the employment relationship between the Executive and
the Company.
     NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
     1. Employment. The Company hereby employs the Executive (directly or
through a wholly owned subsidiary) and the Executive hereby agrees to continue
his employment with the Company upon the terms and subject to the conditions set
forth herein.
     2. Term.
          (a) Subject to termination pursuant to Section 9, the term of the
employment by the Company of the Executive pursuant to this Agreement (as the
same may be renewed or extended, the “Term”) will commence on the date hereof
(the “Effective Date”) and terminate on December 25, 2011.
          (b) Commencing on December 26, 2011 and on each subsequent anniversary
thereof, this Agreement shall automatically renew for successive one-year
periods upon all terms and conditions herein, unless either party shall provide
written notice to the other not less than ninety (90) days prior to the
expiration of the Term. Notwithstanding any other provision of this Agreement,
any non-renewal by the Company of this Agreement shall constitute a termination
by the Company without Cause and will serve as a termination event giving rise
to the Executive’s right to receive payments pursuant to Section 9(e) as if the
expiration of this Agreement were the Date of Termination, unless employment
continues after the expiration of this Agreement on terms mutually agreed by the
Company and the Executive.
     3. Position. During the Term, the Executive will serve as Vice-President
and Controller of the Company performing duties commensurate with such positions
and will perform such additional duties as the Board of Directors of the Company
(the “Board”) will determine. The Executive will report to the Chief Executive
Officer of the Company. The Executive agrees to serve, without any additional
compensation, as a member of the board of directors and/or as an officer of any
subsidiary of the Company. If the Executive’s employment is terminated for any
reason, whether such termination is voluntary or involuntary, the Executive will
resign as a Company (and as a director and/or officer of any of its
subsidiaries), such resignation to be effective no later than the date of
termination of the Executive’s employment with the Company.
     4. Duties. During the Term, the Executive will devote his full time and
attention during normal business hours to the business and affairs of the
Company and its subsidiaries (the “Business”); provided, however, that the
Executive will be permitted to devote reasonable periods of time to charitable
and community activities, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.

 



--------------------------------------------------------------------------------



 



     5. Salary and Bonus.
          (a) For purposes of this Agreement, the “Initial Contract Year” will
mean the period commencing on the Effective Date and ending on December 25,
2009. A “Contract Year” will mean the Initial Contract Year and any anniversary
thereof.
          (b) During the Initial Contract Year, the Company will pay the
Executive a base salary at the rate in effect on the date hereof. Each calendar
year during the term of this Agreement, the Compensation Committee of the Board
(the “Compensation Committee”) will, in good faith, review the Executive’s
annual base salary and may increase (but not decrease) such amount as it may
deem advisable (such annual rate of salary, as the same may be increased, the
“Base Salary”). The Base Salary will be payable to the Executive in
substantially equal installments in accordance with the Company’s normal payroll
practices.
          (c) During each fiscal year of the Company, the Executive will be
eligible for a target cash bonus based on a percentage of his then-current Base
Salary to be designated by the Compensation Committee. The Executive’s
entitlement to such cash bonus, if any, will be determined by the Compensation
Committee based on the terms of the executive bonus program then in effect,
including the Compensation Committee’s good faith determination as to whether
pre-determined performance targets of the Company have been achieved following a
review of the Company’s year-end financial statements. All such performance
targets will be determined by the Compensation Committee after consulting with
Executive.
     6. Long-Term Incentive Awards. The Executive shall participate in any
long-term incentive awards offered to senior executives of the Company, as
determined by the Compensation Committee.
     7. Vacation, Holidays and Sick Leave; Life Insurance. During the Term, the
Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Contract Year be entitled to at least four (4) weeks of such vacation. During
the Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.
     8. Business Expenses. The Executive will be reimbursed for all reasonable
business expenses incurred by him in connection with his employment following
timely submission by the Executive of receipts and other documentation in
accordance with the Company’s normal expense reimbursement policies.
     9. Termination of Agreement. The Executive’s employment by the Company
pursuant to this Agreement will not be terminated before the end of the Term
hereof, except as set forth in this Section 9.
          (a) By Mutual Consent. The Executive’s employment pursuant to this
Agreement may be terminated at any time by the mutual written agreement of the
Company and the Executive.
          (b) Death. The Executive’s employment pursuant to this Agreement will
be terminated upon the death of the Executive, in which event the Executive’s
spouse or heirs will receive, (i) all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination
(as defined in Section 9(i) hereof), (ii) any other unpaid benefits (including
death benefits) to which they are entitled under any plan, policy or program of
the Company applicable to the

2



--------------------------------------------------------------------------------



 



Executive as of the Date of Termination (such benefits shall be paid in
accordance with the provisions of the applicable arrangements) and (iii) the
amount of any cash bonus related to any year ending before the Date of
Termination that has been earned but remains unpaid. The amounts referred to in
clauses (i) and (iii) will be paid to the Executive’s spouse or heirs in a lump
sum no later than thirty (30) days following the date of the Executive’s death,
with the date of such payment within such period determined by the Company in
its sole discretion.
          (c) Disability. The Executive’s employment pursuant to this Agreement
may be terminated by delivery of written notice to the Executive by the Company
(a “Notice of Termination”) in the event that the Executive is unable, as
determined by the independent members of the Board of Directors (or any
committee of the Board comprised solely of independent directors), to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a medically determinable physical or
mental illness that has lasted (or can reasonably be expected to last) for a
period of ninety (90) consecutive days, or for a total of ninety (90) days or
more in any consecutive one hundred and eighty (180) day-period. If the
Executive’s employment is terminated pursuant to this Section 9(c), the
Executive will be entitled to receive (i) all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) any other unpaid benefits (including disability benefits) to
which he is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination (such benefits shall
be paid in accordance with the provisions of the applicable arrangements),
(iii) the amount of any cash bonus related to any year ending before the Date of
Termination that has been earned but remains unpaid, and (iv) health insurance
benefits substantially commensurate with the Company’s standard health insurance
benefits for the Executive and the Executive’s spouse and dependents through the
second anniversary of the Date of Termination; provided, however, that such
continued benefits shall terminate on the date or dates Executive receives
substantially similar coverage and benefits, without waiting period or
pre-existing condition limitations, under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit basis); provided further, that any continued health
insurance benefits which are provided under this Agreement (including benefits
under Section 9(m)) shall run concurrently with any continuation coverage that
the Executive or the Executive’s spouse and dependents are entitled to under
COBRA and any rights (including the length of coverage) that the Executive and
the Executive’s spouse and dependents may be entitled to under COBRA shall not
be increased (or extended) due to any continued health insurance benefits which
may be provided to the Executive and the Executive’s spouse or dependents
pursuant to this Agreement. The amounts referred to in clauses (i) and
(iii) will be paid to the Executive’s no later than thirty (30) days following
the date of the Executive’s Date of Termination, with the date of such payment
within such period determined by the Company in its sole discretion.
          (d) By the Company for Cause. The Executive’s employment pursuant to
this Agreement may be terminated by delivery of a Notice of Termination upon the
occurrence of any of the following events (each of which will constitute “Cause”
for termination): (i) conviction of a felony or of a crime involving
misappropriation or embezzlement; (ii) willful and material wrongdoing by the
Executive, including, but not limited to, acts of dishonesty or fraud, which
have a material adverse effect on the Company or any of its subsidiaries;
(iii) repeated material failure of the Executive to follow the direction of the
Company and its Board of Directors regarding the material duties of employment;
or (iv) material breach by the Executive of a material obligation under this
Agreement. In order for the Company to be entitled to terminate the Executive
for Cause under this Section 9(d) the following conditions must be met: (A) the
Company shall provide written notice to the Executive of the existence of a
condition described in clauses (i), (ii), (iii) or (iv) above within 90 days of
the initial existence of such condition (which written notice shall specifically
identify the manner in which the Company believes the Executive has triggered
one of the conditions); (B) the Executive shall be entitled to remedy the
condition within 30 days of receiving such notice; and (C) the Executive shall
have failed to remedy the condition during such

3



--------------------------------------------------------------------------------



 



period. If the Executive’s employment is terminated pursuant to this
Section 9(d), the Executive will be entitled to receive all Base Salary and
benefits to be paid or provided to the Executive under this Agreement through
the Date of Termination (such amounts shall be paid within thirty (30) days of
the Date of Termination, with the date of such payment determined by the Company
in its sole discretion), any other unpaid benefits to which he is otherwise
entitled under any plan, policy or program of the Company applicable to the
Executive as of the Date of Termination (including, without limitation, the
amount of any cash bonus related to any year ending before the Date of
Termination that has been earned but remains unpaid, with such benefits to be
paid in accordance with the applicable provisions of the applicable arrangement)
and no more.
          (e) By the Company Without Cause. The Executive’s employment pursuant
to this Agreement may be terminated by the Company at any time without Cause by
delivery of a Notice of Termination. If the Executive’s employment is terminated
pursuant to this Section 9(e), the Executive will be entitled to receive (i) all
Base Salary and benefits to be paid or provided to the Executive under this
Agreement through the Date of Termination, (ii) the amount of any cash bonus
related to any year ending before the Date of Termination that has been earned
but remains unpaid, (iii) an amount equal to two hundred percent (200%) of the
Executive’s Base Salary, (iv) an amount equal to two hundred percent (200%) of
the Executive’s average cash bonus paid (or earned, but not yet paid, for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs) to Executive in respect of the three most recent fiscal
years immediately preceding the fiscal year in which the Executive’s employment
terminates hereunder, or, if greater than such average, the bonus paid (or
earned, but not yet paid) for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs (such average or greater amount,
the “Adjusted Bonus Amount”), (v) health insurance benefits substantially
commensurate with the Company’s standard health insurance benefits for the
Executive and the Executive’s spouse and dependents through the second
anniversary of the Date of Termination; provided, however, that such continued
benefits shall terminate on the date or dates Executive receives substantially
similar coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis); provided further, that any continued health insurance
benefits which are provided under this Agreement (including benefits under
Section 9(m)) shall run concurrently with any continuation coverage that the
Executive or the Executive’s spouse and dependents are entitled to under COBRA
and any rights (including the length of coverage) that the Executive and the
Executive’s spouse and dependents may be entitled to under COBRA shall not be
increased (or extended) due to any continued health insurance benefits which may
be provided to the Executive and the Executive’s spouse or dependents pursuant
to this Agreement; and (vi) any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination (such benefits shall be paid in
accordance with the provisions of the applicable arrangements). The amounts
referred to in clauses (i) through (iv) above will be paid to the Executive in a
lump sum no later than sixty (60) days following the Date of Termination, with
the date of such payment determined by the Company in its sole discretion. As a
condition to receiving such payment, the Executive agrees to execute, deliver
and not revoke a general release in the form attached as Exhibit A.
          (f) By the Executive for Good Reason. The Executive’s employment
pursuant to this Agreement may be terminated by the Executive by written notice
of his resignation (“Notice of Resignation”) delivered to the Company within two
(2) years of any of the following (each of which will constitute “Good Reason”
for resignation): (i) a material reduction by the Company in the Executive’s
title or position, or a material reduction by the Company in the Executive’s
authority, duties or responsibilities (including, without limitation, Executive
no longer serving on the Company’s board of directors), or the assignment by the
Company to the Executive of any duties or responsibilities that are materially
inconsistent with such title, position, authority, duties or responsibilities;
(ii) a material

4



--------------------------------------------------------------------------------



 



reduction in Base Salary; (iii) any material breach of this Agreement by the
Company; or (iv) the Company’s requiring the Executive to relocate his office
location more than fifty (50) miles from Nashville, Tennessee. For avoidance of
doubt, “Good Reason” will exclude the death or Disability of the Executive. In
order for the Executive to be entitled to resign for Good Reason under this
Section 9(f) the following conditions must be met: (A) the Executive shall
notify the Company of the existence of a condition described in (i), (ii), or
(iii) within 90 days of the initial existence of the condition; (B) the Company
shall be entitled to remedy the condition within 30 days of receiving such
notice; and (C) the Company shall have failed to remedy the condition during
such time period. If the Executive resigns for Good Reason pursuant to this
Section 9(f), the Executive will be entitled to receive (i) all Base Salary and
benefits to be paid or provided to the Executive under this Agreement through
the Date of Termination, (ii) the amount of any cash bonus related to any
Contract Year ending before the Date of Termination that has been earned but
remains unpaid, (iii) an amount equal to two hundred percent (200%) of the
Executive’s Base Salary, (iv) an amount equal to two hundred percent (200%) of
the Adjusted Bonus Amount, (v) health insurance benefits substantially
commensurate with the Company’s standard health insurance benefits for the
Executive and the Executive’s spouse and dependents through the second
anniversary of the Date of Termination; provided, however, that such continued
benefits shall terminate on the date or dates Executive receives substantially
similar coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis); provided further, that any continued health insurance
benefits which are provided under this Agreement (including benefits under
Section 9(m)) shall run concurrently with any continuation coverage that the
Executive or the Executive’s spouse and dependents are entitled to under COBRA
and any rights (including the length of coverage) that the Executive and the
Executive’s spouse and dependents may be entitled to under COBRA shall not be
increased (or extended) due to any continued health insurance benefits which may
be provided to the Executive and the Executive’s spouse or dependents pursuant
to this Agreement, and (vi) any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination (such benefits shall be paid in
accordance with the provisions of the applicable arrangements). The amounts
referred to in clauses (i) through (iv) above will be paid to the Executive in a
lump sum no later than sixty (60) days following the Date of Termination, with
the date of such payment determined by the Company in its sole discretion. As a
condition to receiving such payment, the Executive agrees to execute, deliver
and not revoke a general release in the form attached as Exhibit A.
          (g) By the Executive Without Good Reason. The Executive’s employment
pursuant to this Agreement may be terminated by the Executive at any time by
delivery of a Notice of Resignation to the Company. If the Executive’s
employment is terminated pursuant to this Section 9(g), the Executive will
receive all Base Salary and benefits (including any earned but unpaid cash
bonus) to be paid or provided to the Executive under this Agreement through the
Date of Termination (such amounts shall be paid within thirty (30) days of the
Date of Termination, with the date of such payment determined by the Company in
its sole discretion), any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination (including, without limitation,
the amount of any cash bonus related to any year ending before the Date of
Termination which has been earned but remains unpaid, with such benefits to be
paid in accordance with the applicable provisions of the applicable arrangement)
and no more.
          (h) Following a Change in Control. If, within thirty-six (36) months
following a Change in Control, the Executive (i) is terminated without Cause, or
(ii) resigns for Good Reason (as defined and qualified in Section 9(f) above),
then the Executive will be entitled to receive (i) all Base Salary and benefits
to be paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) the amount of any cash bonus related to any year ending before
the Date of Termination that has been earned but remains unpaid, (iii) an amount
equal to two hundred ninety-nine percent (299%)

5



--------------------------------------------------------------------------------



 



of the Adjusted Bonus Amount, (iv) an amount equal to two hundred ninety-nine
percent (299%) of the Executive’s Base Salary, (v) notwithstanding anything to
the contrary in any equity incentive plan or agreement, all equity incentive
awards which are then outstanding, to the extent not then vested, shall vest,
(vi) health insurance benefits substantially commensurate with the Company’s
standard health insurance benefits for the Executive and the Executive’s spouse
and dependents through the third anniversary of the Date of Termination;
provided, however, that such continued benefits shall terminate on the date or
dates Executive receives substantially similar coverage and benefits, without
waiting period or pre-existing condition limitations, under the plans and
programs of a subsequent employer (such coverage and benefits to be determined
on a coverage-by-coverage or benefit-by-benefit basis); provided further, that
any continued health insurance benefits which are provided under this Agreement
(including benefits under Section 9(m)) shall run concurrently with any
continuation coverage that the Executive or the Executive’s spouse and
dependents are entitled to under COBRA and any rights (including the length of
coverage) that the Executive and the Executive’s spouse and dependents may be
entitled to under COBRA shall not be increased (or extended) due to any
continued health insurance benefits which may be provided to the Executive and
the Executive’s spouse or dependents pursuant to this Agreement, and (vii) any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination (such benefits shall be paid in accordance with the
provisions of the applicable arrangements). The amounts referred to in clauses
(i) through (iv) above will collectively be referred to as the “Change in
Control Severance Amount.” The Change in Control Severance Amount will be paid
to the Executive in a lump sum no later than sixty (60) days following the Date
of Termination, with the date of such payment determined by the Company in its
sole discretion. The Executive agrees to execute, deliver and not revoke a
general release in the form attached as Exhibit A. Payments pursuant to this
Section 9(h) will be made in lieu of, and not in addition to, any payment
pursuant to any other paragraph of this Section 9.
          (i) Date of Termination. The Executive’s Date of Termination will be
(i) if the Executive’s employment is terminated pursuant to Section 9(b), the
date of his death, (ii) if the Executive’s employment is terminated pursuant to
Section 9(c), Section 9(d) or Section 9(e), the date on which a Notice of
Termination is given, (iii) if the Executive’s employment is terminated pursuant
to Section 9(f), the date specified in the Notice of Resignation, (iv) if the
Executive’s employment is terminated pursuant to Section 9(g), the date
specified in the Notice of Resignation (provided that the Executive will deliver
such Notice of Resignation to the Company not less than thirty (30) days before
the Date of Termination specified therein), or (v) if the Executive’s employment
is terminated pursuant to Section 9(h), the date specified in the Notice of
Termination or the Notice of Resignation, as applicable.
          (j) For the purposes of this Agreement, a “Change in Control” will
mean any of the following events:
               (i) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Exchange Act, other than the Company or a wholly-owned
subsidiary thereof or any employee benefit plan of the Company or any of its
subsidiaries, becomes the beneficial owner of the Company’s securities having
35% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business); or
               (ii) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of all or
substantially all assets or contested election, or any combination of the
foregoing transactions, less than a majority of the combined voting power of the
then outstanding securities of the Company or any successor company or entity
entitled to vote generally in the election of the directors of the Company or a
successor company or entity after such transaction are held

6



--------------------------------------------------------------------------------



 



in the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction; or
               (iii) during any period of two consecutive years, individuals who
at the beginning of any such period constitute the Board of Directors of the
Company cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election by the Company’s shareholders, of
each director of the Company first elected during such period was approved by a
vote of at least two-thirds of the directors of the Company then still in office
who were directors of the Company at the beginning of any such period.
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired beneficial
ownership of more than the permitted amount of the outstanding voting securities
as a result of the acquisition of voting securities by the Company which, by
reducing the number of voting securities outstanding, increased the proportional
number of shares beneficially owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional voting securities, then a Change in Control shall occur.
          (k) Delay of Payment Required by Section 409A of the Code. It is
intended that (i) each payment or installment of payments provided under this
Agreement will be a separate “payment” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) that the
payments will satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code, including those provided under Treasury
Regulations 1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii)
(regarding the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)) of the Company
and (ii) that any payments to be provided to the Executive pursuant to this
Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code if provided at the time otherwise required under this
Agreement, then such payments will be delayed until the date that is six
(6) months after the date of the Executive’s “separation from service” (as such
term is defined under Treasury Regulation 1.409A-1(h)) with the Company. Any
payments delayed pursuant to this Section 9(k) will be made in a lump sum on the
first day of the seventh month following the Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) and any
remaining payments, if applicable, required to be made under this Agreement will
be paid upon the schedule otherwise applicable to such payments under the
Agreement. In addition, to the extent that any reimbursement, fringe benefit or
other, similar plan or arrangement in which the Executive participates during
the term of Executive’s employment under this Agreement or thereafter provides
for a “deferral of compensation” within the meaning of Section 409A of the Code,
(i) the amount eligible for reimbursement or payment under such plan or
arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), and (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred.
          (l) Other Agreements. This Agreement does not replace or supersede the
Executive’s Amended and Restated Salary Continuation Agreement with the Company.
No reduction of

7



--------------------------------------------------------------------------------



 



amounts to be paid hereunder shall be made with respect to amounts of any
payments made under the Salary Continuation Agreement.
          (m) Insurance. In the event of termination under subsections 9(a),
(c), (e), (f), (g), or (h), where the Executive does not obtain substantially
similar health insurance coverage from a subsequent employer as set forth in
such subsections, after the period for the provision of required health
insurance coverage by the Company at its cost under such subsections, the
Company shall, while Executive is living, use its commercially reasonable
efforts to make available to the Executive health insurance benefits for the
Executive and his spouse and dependents under the Company’s then-existing health
insurance plan, at the Executive’s expense and at no additional cost to the
Company; ; provided that if any person covered under this Section 9(m) is
eligible for coverage under Medicare or any similar federal health benefits
program, to the extent permitted by applicable law and not specifically contrary
to the Company’s health insurance plan, such Medicare coverage shall be primary.
     10. Representations.
          (a) The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against it in accordance with its
terms.
          (b) The Executive represents and warrants that he is not a party to
any agreement or instrument which would prevent him from entering into or
performing his duties in any way under this Agreement.
     11. Assignment; Binding Agreement. This Agreement is a personal contract
and the rights and interests of the Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by him, except as
otherwise expressly permitted by the provisions of this Agreement. This
Agreement will inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive should die while
any amount would still be payable to him hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
     12. Confidentiality; Non-Solicitation; Non-Competition.
          (a) Non-Solicitation. The Executive agrees that for a period of one
(1) year after the Date of Termination if the Executive receives a payment under
Section 9(e), Section 9(f) or Section 9(h), the Executive will not directly or
indirectly solicit, on his own behalf or on behalf of any other person or
entity, the services of any person who is an executive officer of the Company or
solicit any of the Company’s executive officers to terminate their employment or
agency with the Company, except with the Company’s express written consent.
          (b) Non-competition. So long as Executive remains employed by the
Company, Executive shall not compete, directly or indirectly, with the Company.
For a period of twelve (12) months following termination of Executive’s
employment with the Company (the “Non-compete Period”) if the Executive receives
a payment under Section 9(e), Section 9(f) or Section 9(h), the Executive shall
not enter into or engage in any business that consists of a casual dining
restaurant concept whose menu is substantially similar to the Company’s menu in
a geographic market where the Company operates a restaurant at the time of the
termination of the Executive (the “Company Business”). For the purposes of this
subsection (b), Executive understands that he shall be competing if he engages
in any or all of the

8



--------------------------------------------------------------------------------



 



activities set forth herein directly as an individual on his own account, or
indirectly as a partner, joint venturer, employee, agent, consultant, officer
and/or director of any firm, association, corporation, or other entity, or as a
stockholder of any corporation in which Executive owns, directly or indirectly,
individually or in the aggregate, more than one percent (1%) of the outstanding
stock; provided, however, that at such time as he is no longer employed by the
Company, Executive’s direct or indirect ownership as a stockholder of less than
five percent (5%) of the outstanding stock of any publicly traded corporation
shall not by itself constitute a violation of this subsection (b).
          (c) The parties intend that each of the covenants contained in this
Section 12 will be construed as a series of separate covenants relating to
jurisdictions in which the Company may have a restaurant, one for each state of
the United States, each county of each state of the United States. Except for
geographic coverage, each such separate covenant will be deemed identical in
terms to the covenant contained in the preceding subsections of this Section 12.
If, in any judicial proceeding, a court will refuse to enforce any of the
separate covenants (or any part thereof) deemed included in those subsections,
then such unenforceable covenant (or such part) will be deemed eliminated from
this Agreement for the purpose of those proceedings to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced. In
the event that the provisions of this Section 12 should ever be deemed to exceed
the time or geographic limitations, or the scope of this covenant is ever deemed
to exceed that which is permitted by applicable law, then such provisions will
be reformed to the maximum time, geographic limitations or scope, as the case
may be, permitted by applicable law. The unenforceability of any covenant in
this Section 12 will not preclude the enforcement of any other of said covenants
or provisions of any other obligation of the Executive or the Company hereunder,
and the existence of any claim or cause of action by the Executive or the
Company against the other, whether predicated on the Agreement or otherwise,
will not constitute a defense to the enforcement by the Company of any of said
covenants.
          (d) If the Executive will be in violation of any provision of this
Section 12, then each time limitation set forth in this Section 12 will be
extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants in this Section 12 will be extended
for a period of time equal to the pendency of such proceedings, including all
appeals by the Executive.
     13. Confidentiality.
          (a) During the Term and at any time thereafter, Executive shall not
disclose, furnish, disseminate, make available or, except in the ordinary course
of performing his duties on behalf of the Company, use any trade secrets or
confidential business and technical information of the Company, or its parent,
subsidiaries or affiliated entities without limitation as to when it was
acquired by Executive or whether it was compiled or obtained by, or furnished to
Executive while he was employed by the Company. Such trade secrets and
confidential business and technical information are considered to include,
without limitation, development plans, financial statistics, research data, or
any other statistics and plans contained in monthly and annual review books,
profit plans, capital plans, critical issues plans, strategic plans, or
marketing, real estate, or restaurant operations plans. Executive specifically
acknowledges that all such information, whether reduced to writing or maintained
in Executive’s mind or memory and whether compiled by the Company and/or
Executive derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been put forth by the Company to
maintain the secrecy of such information, that such information is and shall
remain the sole property of the Company and that any retention and use of such
information during or after the termination of Executive’s relationship with the
Company (except in the course of Executive’s performance of his duties) shall
constitute a misappropriation of the Company’s trade secrets.

9



--------------------------------------------------------------------------------



 



          (b) The above restrictions on disclosure and use of confidential
information shall not prevent Executive from: (i) using or disclosing
information in the good faith performance of his duties on behalf of the
Company; (ii) using or disclosing information to another employee to whom
disclosure is required to perform in good faith the duties of either person on
behalf of the Company; (iii) using or disclosing information to another person
or entity bound by a duty or an agreement of confidentiality as part of the
performance in good faith of Executive’s duties on behalf of the Company or as
authorized in writing by the Company; (iv) at any time after the period of
Executive’s employment using or disclosing information to the extent such
information is, through no fault or disclosure of Executive, generally known to
the public; (v) using or disclosing information which was not disclosed to
Executive by the Company or otherwise during the period of Executive’s
employment which is then disclosed to Executive after termination of Executive’s
employment with the Company by a third party who is under no duty or obligation
not to disclose such information; or (vi) disclosing information as required by
law. If Executive becomes legally compelled to disclose any of the confidential
information, Executive shall (i) provide the Company with reasonable prior
written notice of the need for such disclosure such that the Company may obtain
a protective order; (ii) if disclosure is required, furnish only that portion of
the confidential information which, in the written opinion of Executive’s
counsel delivered to the Company, is legally required; and (iii) exercise
reasonable efforts to obtain reliable assurances that confidential treatment
shall be accorded to the confidential information.
     14. Company Remedies. The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character. To that end, in the event of any breach by the
Executive of Section 12 or Section 13 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of
Section 12 or Section 13 may be inadequate. The Executive further acknowledges
that legal counsel of his choosing has reviewed this Agreement, that the
Executive has consulted with such counsel, and that he agrees to the terms
herein without reservation. Accordingly, the Executive specifically agrees that
the Company will be entitled, in addition to any remedy at law or in equity, to
(i) retain any and all payments not yet paid to him under this Agreement in the
event of any breach by him of his covenants under Sections 12 and 13 hereunder,
(ii) in the event of such breach, recover an amount equal to the after-tax
payments previously made to the Executive under Section 9(e)(iii), 9(e)(iv),
9(f)(iii), 9(f)(iv), or 9(h)(iii), 9(h)(iv), and (iii) obtain preliminary and
permanent injunctive relief and specific performance for any actual or
threatened violation of Section 12 or Section 13 of this Agreement. This
provision with respect to injunctive relief will not, however, diminish the
right to claim and recover damages, or to seek and obtain any other relief
available to it at law or in equity, in addition to injunctive relief.
     15. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, if it will be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 15) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties

10



--------------------------------------------------------------------------------



 



imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
and taking account of any withholding obligation on the part of the Company, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
          (b) Subject to the provisions of Section 15(c), all determinations
required to be made under this Section 15, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be used in arriving at such determination, will be made by the Company’s
regular certified public accounting firm (the “Accounting Firm”), which will
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. If the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the applicable Change in Control, the
Company will appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm will then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm will be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 15, will be paid by the Company to the Executive, net
of any of the Company’s federal or state withholding obligations with respect to
such Payment, within five (5) days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm will be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. If the Company exhausts its
remedies pursuant to Section 15(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm will determine the amount
of the Underpayment that has occurred and any such Underpayment will be promptly
paid by the Company to or for the benefit of the Executive.
          (c) The Executive will notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of a Gross-Up Payment (or an additional Gross-Up Payment). Such
notification will be given as soon as practicable but no later than ten
(10) business days after the Executive is informed in writing of such claim and
will apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. The Executive will not pay such claim before the
expiration of the thirty-day period following the date on which it gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing before the expiration of such period that it desires to
contest such claim, the Executive will:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,
               (ii) take such action in connection with contesting such claim as
the Company will reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and
               (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company will bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and will indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and

11



--------------------------------------------------------------------------------



 



expenses. Without limitation of the foregoing provisions of this Section 15(c),
the Company will control all proceedings taken in connection with such contest
(to the extent applicable to the Excise Tax and the Gross-Up Payment) and, at
its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company will determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company will advance the amount of such payment to the Executive, on an
interest-free basis and will indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest will be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
will be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 15(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive will (subject to the
Company’s complying with the requirements of Section 15(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 15(c), a determination
is made that the Executive will not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund before the expiration of thirty
(30) days after such determination, then such advance will be forgiven and will
not be required to be repaid and the amount of such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.
          (e) Notwithstanding any other provision of this Section 15, any
Gross-Up Payment or Underpayment due to the Executive hereunder will be paid in
accordance with this Section 15, but in no event may any such payments be made
later than December 31 of the year following the year (i) any excise tax is paid
to the Internal Revenue Service regarding this Section 15 or (ii) any tax audit
or litigation brought by the Internal Revenue Service or other relevant taxing
authority related to this Section 15 is completed or resolved.
     16. Entire Agreement. This Agreement and the equity incentive and benefit
plans and agreements referenced herein contain all the understandings between
the parties hereto pertaining to the matters referred to herein, and supersede
any other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto. To the extent that any term or
provision of any other document or agreement executed by the Executive with or
for the Company during the Term of this Agreement conflicts or is inconsistent
with this Agreement, the terms and conditions of this Agreement shall prevail
and supersede such inconsistent or conflicting term or provision.
     17. Amendment, Modification or Waiver. No provision of this Agreement may
be amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.

12



--------------------------------------------------------------------------------



 



     18. Notices. Any notice to be given hereunder will be in writing and will
be deemed given when delivered personally, sent by courier or facsimile (if a
facsimile number is set forth) or registered or certified mail, postage prepaid,
return receipt requested, addressed to the party concerned at the address
indicated below or to such other address as such party may subsequently give
notice hereunder in writing:

       
To the Executive at:
  Mark A. Parkey
106 Walnut Grove Drive
Franklin, TN 37069
Facsimile: (615) ____________
 
   
With a copy to:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Facsimile: (___) __________________
 
   
To the Company at:
  J. Alexander’s Corporation
3401 West End Avenue
Suite 260
Nashville, TN 37203
Attention: Chief Executive Officer
Facsimile: (615) 269-1999
 
   
With a copy to:
  F. Mitchell Walker, Jr.
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238-3001
Facsimile: (615) 742-2775

Any notice delivered personally or by courier under this Section 18 will be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, will be
deemed given on the date transmitted by facsimile or five days after post-marked
if sent by U.S. mail.
     19. Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances will be determined by any court
of competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.
     20. Governing Law. This Agreement will be governed by and construed under
the internal laws of the State of Tennessee, without regard to its conflict of
laws principles.
     21. Jurisdiction and Venue. This Agreement will be deemed performable by
all parties in, and venue will exclusively be in the state or federal courts
located in the State of Tennessee. The Executive and the Company hereby consent
to the personal jurisdiction of these courts and waive any objections that such
venue is objectionable or improper.
     22. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the

13



--------------------------------------------------------------------------------



 



heading of any section or paragraph.
     23. Withholding. All payments to the Executive under this Agreement will be
reduced by all applicable withholding required by federal, state or local law.
     24. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
     25. Expenses Incurred in Enforcing this Agreement. The Executive shall be
entitled to reimbursement of costs and expenses (including reasonable attorneys
fees) incurred by the Executive or his heirs or executors in connection with any
claim or proceeding to enforce this Agreement by Executive.
     26. Tax Matters. By accepting this Agreement, Executive hereby agrees and
acknowledges that neither the Company nor its subsidiaries make any
representations with respect to the application of Section 409A of the Code to
any tax, economic or legal consequences of any payments payable to the Executive
hereunder (including, without limitation, payments pursuant to Section 9 above).
Further, by the acceptance of this Agreement, the Executive acknowledges that
(i) Executive has obtained independent tax advice regarding the application of
Section 409A of the Code to the payments due to the Executive hereunder,
(ii) Executive retains full responsibility for the potential application of
Section 409A of the Code to the tax and legal consequences of payments payable
to the Executive hereunder and (iii) the Company shall not indemnify or
otherwise compensate the Executive for any violation of Section 409A of the Code
that may occur in connection with this Agreement (including, without limitation,
payments pursuant to Section 9 above). The parties agree to cooperate in good
faith to amend such documents and to take such actions as may be necessary or
appropriate to comply with Code Section 409A.
[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement effective as of date set forth above.
J. ALEXANDER’S CORPORATION
By: /s/ Lonnie J. Stout
Name: Lonnie J. Stout
Title: Chairman, Chief Executive Officer and President

EXECUTIVE
/s/ Mark A. Parkey
Mark A. Parkey

15